  Case 5:21-cv-05032-RAL Document 15 Filed 07/21/21 Page 1 of 3 PageID #: 46




                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     WESTERN DIVISION



 THOMAS PHILLIP BELL,                                            5:21-CV-05032-RAL


                       Plaintiff,

                                                         OPINION AND ORDER DENYING
        vs.                                             PLAINTIFF'S MOTION TO AMEND


 DURAL C. GROSS,DETECTIVE; KIAH
 MARSHALL,HUGHES COUNTY JAIL,
 JUDGE JOHN L. BROWN,CLERK'S OFFICE
 OF PIERRE, SD TEEN COURT,PIERRE, SD;
 HUGHES COUNTY POLICE, WAYDE
 FISHER,FIRED ATTORNEY; AND
 PATRICIA CARLSON,NEW HIRED
 ATTORNEY;

                       Defendants.



       Plaintiff Thomas Phillip Bell filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 1. This

Court granted Bell leave to proceed in forma pauperis and screened his complaint under 28

U.S.C. § 1915(e). Doc. 7. His complaint was dismissed "[bjecause the violations alleged
                                                                                     I



occurred in 2012 and 2015" and his claims were barred by the statute oflimitations. Id, at 4. This

Court also noted that "[e]ven if Bell's complaint was timely filed, his complaint would not

survive screening" because his claims were also barred by Heck v. Humnhrev. 512 U.S. 477,

486-87,489(1994). Id at 4-5.

       Judgment was entered in favor of Defendants and against Bell. Doc. 8. Bell filed a notice

of appeal and the Eighth Circuit Court of Appeals summarily affirmed this Court's judgment.

Docs. 10,14. Now,pending before this Court is Bell's motion to amend. Doc. 9. A motion for



                                                1
  Case 5:21-cv-05032-RAL Document 15 Filed 07/21/21 Page 2 of 3 PageID #: 47



leave to amend after judgment has been entered will not be granted unless the motion "is

consistent with the stringent standards governing the grant of Rule 59(e) and Rule 60(b)relief."

United States v. Mask of Ka-Nefer-Nefer. 752 F.3d 737, 743 (8tb Cir. 2014).

          The court"'may not ignore [Federal] Rule [of Civil Procedure] 15(a)(2) considerations

that favor affording parties an opportunity to test their claims on the merits.'"Id at 743 (quoting

United States ex rel. Rood v. Hvpoguard USA,Inc.. 559 F.3d 818, 823-24(8tb Cir. 2009). A

court may deny a party leave to amend when there are compelling reasons such as:"'undue

delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the non-moving party, or futility ofthe amendment.'"

Hammer v. Citv of Osage Beach. 318 F.3d 832, 844(8tb Cir. 2003)(quoting Becker v. Univ. of

Nebraska. 191 F.3d 904, 907-08 (8tb Cir. 1999)). A "[djenial of a motion for leave to amend on

the basis of futility means the district court has reached the legal conclusion that the amended

complaint could not withstand a motion to dismiss under Rule 12(b)(6)." Moodv v. Vozel. 771

F.3d 1093, 1095 (8tb Cir. 2014)(internal quotation omitted). Under Rule 12(b)(6), a plaintiff

must plead "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twomblv. 550 U.S. 544, 570(2007). Here, Bell's motion to amend and amended complaint

reiterate the same allegations in bis original complaint. Compare Doc. 1 with Doc. 9. This Court

has already held that these allegations are barred by the statute oflimitations and even ifthey

were timely filed, they would be barred by Heek. Doc. 7 at 4-5. Bell's amended complaint is

futile.


          Next,"[mjotions under Rule 59(e)'serve the limited function of correcting manifest

errors oflaw or fact or to present newly discovered evidence' and 'cannot be used to introduce

new evidence, tender new legal theories, or raise arguments which could have been offered or
  Case 5:21-cv-05032-RAL Document 15 Filed 07/21/21 Page 3 of 3 PageID #: 48



raised prior to entry ofjudgment.'"Ryan v. Ryan, 889 F.3d 499, 507(8th Cir.

2018)(quoting United States v. Metro. St. Louis Sewer Dist.. 440 F.3d 930, 933(8th Cir.

2006)). Rule 60(b)'s relief is even narrower, requiring the moving party to show"'exceptional

circumstances' warranting 'extraordinary relief.'"Mask of Ka-Nefer-Nefer. 752 F.3d at 743

(quoting United States v. Young. 806 F.2d 805, 806(8th Cir. 1986)). After review of his motion

and amended complaint. Bell has not set forth facts or circumstances that would warrant relief

under Rule 60(b).

       Therefore, it is hereby

       ORDERED that Bell's motion to amend. Doc. 9, is denied.

       DATED July          2021

                                            BY THE COURT;




                                            ROBERTO A. LANGE
                                            CHIEF JUDGE
